DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2022 has been entered. Claims 1 and 3-25 are pending. Claims 24 and 25 are new. Claims 12 and 15-23 were previously withdrawn.
 
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US 20150114851), in view of Johnson (US 5,456,351).
Regarding claim 1, English teaches a blister package for a contact lens (figure 1 and title), the blister package comprising: a body (figure 4, reference 22), the body comprising a handle (figure 4, reference 34), a bowl (figure 4, reference 26), and a body top surface (figure 4, reference 30), wherein the bowl is recessed from the body top surface (figure 7), the handle extends away from the bowl and terminates at a distal end (figure 7), and the body top surface defines a bowl perimeter sealing surface (figure 3, reference 25); and a foil layer component (figure 2, reference 12 and paragraph 37) comprising a sheet of material (figure 2, reference 12 and paragraph 37) and defining a seal (figure 2, reference 24),  wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl (figure 3, reference 25) wherein the bowl contains a contact lens (paragraph 25), the seal is adhered to the body top surface (figure 4, reference 30 and figure 3, reference 25).
English does not teach a double layer foil component comprising a sheet of material folded upon itself and defining a seal, a flap, and a fold, the seal and the flap intersecting at the fold, wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl, the flap is configured to be pulled away from the seal to form a pull tab, and the pull tab is configured to be pulled so that the seal can be separated from the bowl perimeter sealing surface and the bowl can be opened wherein the fold contacts the body between the bowl and the distal end of the handle. However, Johnson does teach a double layer foil component (figures 1-4, reference 14 and column 3, line 47) comprising a sheet of material folded upon itself (figure 1-4, reference 14a and 14b) and defining a seal (figure 1-4, reference 14B and column 4, lines 13-14), a flap (figure 4, reference 14a), and a fold (figure 4, reference 22), the seal and the flap intersecting at the fold (figure 4), wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl (figure 4, reference 12), the flap is configured to be pulled away from the seal to form a pull tab (figures 1-4, reference 14a and 16 and column 4, lines 42-44), and the pull tab is configured to be pulled so that the seal can be separated from the bowl perimeter sealing surface and the bowl can be opened (figures 1-4, reference 14a and 16 and column 4, lines 42-44) wherein the fold contacts the body between the bowl and the distal end of the handle (figure 1-3, reference 22 and figure 1 and 3 of English: the foil component 12 of English is pulled from the side closest to the handle near 20d in order to open the blister pack while holding the handle 34 [this is shown in annotated figure 1 of English, as shown below]. When modifying the English reference with the double layer foil component, the user would pull the pull tab from the side opposite the handle of English, thus the fold would contact the body between the bowl and the distal end of the handle since removing the foil from the body requires holding the handle which would require the pulling force which separates the seal to be away from the handle, as shown in the annotated figure below).

    PNG
    media_image1.png
    356
    494
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of English to include a double layer foil component comprising a sheet of material folded upon itself and defining a seal, a flap, and a fold, the seal and the flap intersecting at the fold, wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl, the flap is configured to be pulled away from the seal to form a pull tab, and the pull tab is configured to be pulled so that the seal can be separated from the bowl perimeter sealing surface and the bowl can be opened wherein the fold contacts the body between the bowl and the distal end of the handle, as disclosed by Johnson, because including the double layer foil component allows for providing further instructions to the user, for example personal information or details that wouldn’t fit on the first layer, which is hidden from sight, as explained by Johnson (column 4, lines 46-48).
Regarding claim 3, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, the combination of English modified by Johnson teaches the fold contacts the body at a line along the handle (figure 1 and 3 of English: the foil component 12 is pulled from the side closest to the handle near 20d in order to open the blister pack while holding the handle 34. When modifying the English with the double layer foil component, the user would pull the pull tab from the side opposite the handle of English, thus the fold would contact the body at a line along the handle since removing the foil from the body requires holding the handle which would require the pulling force to opposite the handle, as explained above in claim 1).
Regarding claim 4, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Johnson teaches the seal has a shape (figure 4, reference 12) and the flap has a shape that mirrors the shape of the seal (figure 1).
Regarding claim 6, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches the handle comprising a top surface (figure 5, near reference 62) and the seal is adhered to the body at the body top surface and along a portion of the top surface of the handle (figure 1).
Regarding claim 7, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches the handle extends from the body top surface and curves downwardly to the distal end (figure 7).
Regarding claim 9, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches the handle has a length (figure 7, reference LP) and the fold is disposed at a line along the handle and about midway along the length (figure 7, as shown in the annotated figure below: When combining the double layer foil component of Johnson with the blister package of English, the handle of English would have a length LP and the fold would be disposed at a line along the handle and about midway along the length (emphasis added), as claimed. Furthermore, as stated for the rejection of claim 3, the foil component 12 of English is pulled from the side closest to the handle near 20d (figure 1 and 3) in order to open the blister pack while holding the handle 34. When modifying the English with the double layer foil component, the user would pull the pull tab from the side opposite the handle of English [located near reference 25 of figure 3], thus the fold is disposed at a line along the handle and about midway along the length since removing the foil from the body requires holding the handle which would require the pulling force to be opposite the handle).

    PNG
    media_image2.png
    291
    371
    media_image2.png
    Greyscale

Regarding claim 10, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches the flap comprises indicia thereon pertaining to a prescription of the contact lens (paragraph 37).
Regarding claim 11, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Johnson teaches the body has a maximum width (figure 1, width at reference 12) and the pull tab has a width that is equal to the maximum width (figure 1: the pull tab 14/16 has a maximum width which is the same as the body at 12).
Regarding claim 13, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches the bowl has a depth (figure 7, from 46 to 52ex), a beach is provided that intersects with the bowl (figure 3, near reference 25e or 25f1 and figure 5, near reference 44 and paragraph 35: the beach is the transition between the bowl and the sealing region. For purposes of the rejection, either embodiment represented by 25e or 25f1 meets the limitation), the beach has a depth that is shallower than the depth of the bowl (figure 3, near reference 25e or 25f1 and figure 5, near reference 44 when compared to 52ex), and the bowl perimeter sealing surface surrounds a top opening of the bowl and the beach (figure 3, reference 25e or 25f1) and the beach extends in a direction of the handle (figure 3, reference 25e or 25f1) such that a perimeter of the bowl and the beach combined has a teardrop shape (figure 3, reference 25e or 25f1).
Regarding claim 14, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches an assembly comprising a plurality of blister packages (figure 11), each blister package comprising a blister package of claim 1 (as shown above in the rejection of claim 1), wherein each blister package has a bowl end (figure 4, reference 22) and a handle end (figure 4, reference 34), and the blister packages are alternately arranged such that, for each adjacent pair of blister packages, the bowl end of one blister package is arranged next to the handle end of the other blister package of the pair (figure 11 and paragraph 22).
Regarding claim 24, English teaches a blister package for a contact lens (figure 1 and title), the blister package comprising: a body (figure 4, reference 22), the body comprising a handle (figure 4, reference 34), a bowl (figure 4, reference 26), and a body top surface (figure 4, reference 30), wherein the bowl is recessed from the body top surface (figure 7), the handle extends away from the bowl and terminates at a distal end (figure 7), and the body top surface defines a bowl perimeter sealing surface (figure 3, reference 25); and a foil layer component (figure 2, reference 12 and paragraph 37) comprising a sheet of material (figure 2, reference 12 and paragraph 37) and defining a seal (figure 2, reference 24),  wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl (figure 3, reference 25) wherein the bowl contains a contact lens (paragraph 25).
English does not teach a double layer foil component comprising a sheet of material folded upon itself and defining a seal, a flap, and a fold, the seal and the flap intersecting at the fold, wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl, the flap is lying flat against the seal in an unopened state, the flap being configured to be pulled away from the seal to form a pull tab, and the pull tab is configured to be pulled so that the seal can be separated from the bowl perimeter sealing surface and the bowl can be opened. However, Johnson does teach a double layer foil component (figures 1-4, reference 14 and column 3, line 47) comprising a sheet of material folded upon itself (figure 1-4, reference 14a and 14b) and defining a seal (figure 1-4, reference 14B and column 4, lines 13-14), a flap (figure 4, reference 14a), and a fold (figure 4, reference 22), the seal and the flap intersecting at the fold (figure 4), wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl (figure 4, reference 12), the flap is lying flat against the seal in an unopened state (figure 1), the flap being configured to be pulled away from the seal (figure 2) to form a pull tab (figure 2, reference 14a and 16 and column 4, lines 42-44), and the pull tab is configured to be pulled so that the seal can be separated from the bowl perimeter sealing surface and the bowl can be opened (figures 1-4, reference 14a and 16 and column 4, lines 42-44).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of English to include a double layer foil component comprising a sheet of material folded upon itself and defining a seal, a flap, and a fold, the seal and the flap intersecting at the fold, wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl, the flap is lying flat against the seal in an unopened state, the flap being configured to be pulled away from the seal to form a pull tab, and the pull tab is configured to be pulled so that the seal can be separated from the bowl perimeter sealing surface and the bowl can be opened, as disclosed by Johnson, because including the double layer foil component allows for providing further instructions to the user, for example personal information or details that wouldn’t fit on the first layer, which is hidden from sight, as explained by Johnson (column 4, lines 46-48).
Regarding claim 25, English, in view of Johnson, teach all of the claim limitations of claim 24, as shown above. Furthermore, Johnson teaches the flap fully contacts an entire upper surface of the seal in the unopened state (figure 1).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US 20150114851), in view of Johnson (US 5,456,351), as applied to claim 1 above, and further in view of Abrams et al. (US 5,697,495).
Regarding claim 5, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above.
English, in view of Johnson, do not teach the double layer foil component comprises aluminum foil. However, Abrams does teach the foil component comprises aluminum foil (column 3, lines 45-47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of English, in view of Johnson, to include the double layer foil component comprises aluminum foil, as disclosed by Abrams, because including the aluminum foil is a preferred material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, English, in view of Johnson, teach all of the claim limitations of claim 7, as shown above. Furthermore, English teaches the body has a bottom surface (figure 7, reference 48) including an outer bottom surface of the bowl (figure 7, reference 54), the outer bottom surface of the bowl is arranged on a plane (figure 7), and the distal end of the handle terminates at another plane (figure 7).
English, in view of Johnson, do not teach the distal end of the handle terminating at the same plane as the outer bottom surface of the bowl. However, Abrams does teach the distal end of the handle (figure 2and 3, reference 38) terminating at the same plane as the outer bottom surface of the bowl (figure 2 and 3, reference 40).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of English, in view of Johnson, to include the distal end of the handle terminating at the same plane as the outer bottom surface of the bowl, as disclosed by Abrams, because including this feature allows for a stable base when the package is put down on a flat surface.

Response to Arguments
Applicant's arguments filed 5 April 2022 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claim 1, the applicant states “Neither English et al. nor Johnson show a fold and a handle, and thus neither of these references, taken combined or separately, could possibly show the relationship between the two. The final Office Action further asserts that the rejection of previous claim 2 is based on the teachings of English et al. and how the modification of English et al. would incorporate the double foil layer of Johnson. However, the purpose of the folded cover of Johnson is to store a wafer. Accordingly, if one skilled in the art were to combine Johnson with English et al., the motivation would be to provide a folded cover to store a wafer, as shown in Johnson, with the contact lens packaging of English et al. A location of a fold relative to the bowl and the distal end of the handle would not be relevant to a contact lens packaging that has a folded cover to store a wafer. Thus, one skilled in the art would have had no motivation to alter a location of the fold that is shown in Johnson as the final Office Action suggests. Johnson explicitly shows a fold at the very edge of the cup at FIGS. 2-4. Accordingly, a combination of Johnson with English et al. would at best provide a fold at the very edge of the cavity of English et al. To reach the conclusion that Johnson combined with English et al. shows a fold that contacts a body between a bowl and a distal end of a handle necessitates the use of improper hindsight, as neither Johnson nor English et al. shows this feature”. Examiner respectfully disagrees. In response to applicant's argument that if one skilled in the art were to combine Johnson with English et al., the motivation would be to provide a folded cover to store a wafer, as shown in Johnson, with the contact lens packaging of English et al, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As stated in the rejection above, including the double layer foil component allows for providing further instructions to the user, for example personal information or details that wouldn’t fit on the first layer, which is hidden from sight, as explained by Johnson (column 4, lines 46-48). Furthermore, in response to applicant's argument that “the purpose of the folded cover of Johnson is to store a wafer. Accordingly, if one skilled in the art were to combine Johnson with English et al., the motivation would be to provide a folded cover to store a wafer, as shown in Johnson, with the contact lens packaging of English et al.” and “a combination of Johnson with English et al. would at best provide a fold at the very edge of the cavity of English et al.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case the examiner is modifying the blister package of English to incorporate a double layer foil component comprising a sheet of material folded upon itself and defining a seal, a flap, and a fold, the seal and the flap intersecting at the fold, wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl, the flap is configured to be pulled away from the seal to form a pull tab, and the pull tab is configured to be pulled so that the seal can be separated from the bowl perimeter sealing surface and the bowl can be opened wherein the fold contacts the body between the bowl and the distal end of the handle, as shown in the rejection above. Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding claim 9, the applicant states “the final Office Action asserts that when combining the double layer foil component of Johnson with the blister package of English et al., the fold would be disposed at a line along the handle and about midway along the length to aid with the removal of the seal. However, as mentioned above, neither of the references show this. In particular, Johnson is the only reference that shows a fold and the fold of Johnson is disposed at the very edge of the cup. Accordingly, one skilled in the art would only be motivated to include a fold at the very edge”. Examiner respectfully disagrees. In response to applicant's argument that “one skilled in the art would only be motivated to include a fold at the very edge”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As shown in the rejection above, the combination of the cited prior art discloses the limitation. 
Further regarding claims 2 and 9, the applicant states “the final Office Action's reasoning to place the fold at a line along the handle and about midway along the length is because it would be easier to remove the seal of English et al. However, only the present application refers to easy removal of the seal. Thus, the final Office Action is using improper hindsight by applying knowledge gleaned only from the present application's disclosure. As mentioned above, the purpose of the folded cover of Johnson is to store a wafer and not to aid in removal of the cover. If one skilled in the art were to combine the references to store a wafer on top of a contact lens package, one skilled in the art would not have been motivated to place the fold at a location that would aid in the removal of a seal”. Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's argument that “the purpose of the folded cover of Johnson is to store a wafer and not to aid in removal of the cover. If one skilled in the art were to combine the references to store a wafer on top of a contact lens package, one skilled in the art would not have been motivated to place the fold at a location that would aid in the removal of a seal”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claim 13, the applicant states “Claim 13 now recites that the beach extends in a direction of the handle such that a perimeter of the bowl and the beach combined has a teardrop shape. English et al. and Johnson, taken combined or separately, fail to teach or suggest these features”. Examiner respectfully disagrees. This limitation is taught by English, as shown in the rejection of claim 13 above.
Regarding claims 24 and 25, applicant argues that the prior art of record does not teach these new claims. Examiner respectfully disagrees. English in view of Johnson do teach the limitations of claims 24 and 25, as shown in the rejection above.
Regarding claims 5 and 8, since claim 1 is rejected, the dependent claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735